SUB-ITEM 77Q1: Exhibit C JOHN HANCOCK TRUST AMENDMENT TO SUBADVISORY AGREEMENT AMERICAN CENTURY INVESTMENT MANAGEMENT, INC. AMENDMENT made as of this 3rd day of May, 2010 to the Subadvisory Agreement dated March 19, 2010 (the “Agreement”), between John Hancock Investment Management Services, LLC, a Delaware limited liability company (the “Adviser”), and American Century Investment Management, Inc., a Delaware corporation (the “Subadviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1.
